DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The office action is being examined in response to original filling submitted by the applicant on August 27, 2020.
Claims 1-12 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020, 10/29/2021, and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6-11 are objected to because of the following informalities: 
The recitation “to Claim 1” should be worded as “to claim 1”.  
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a temporary destination setting means” in claim 1. 
“an automated driving control means” in claim 1
“an acquisition means” in claim 6, 10, and 11. 
“a change means” in claim 9.
“a calculation means” in claims 10 and 11.
 “a determination means” in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Upon reviewing the disclosure, the Examiner could not locate the correspond specific structure in the disclosure for “a temporary destination setting means” in claim 1; “an automated driving control means” in claim 1; “an acquisition means” in claim 6, 10, and 11; “a change means” in claim 9; “a calculation means” in claims 10 and 11; “a determination means” in claims 10 and 11. Examiner takes notes of the structure for CPU 211a.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitations “a temporary destination setting means” in claim 1; “an automated driving control means” in claim 1; “an acquisition means” in claim 6, 10, and 11; “a change means” in claim 9; “a calculation means” in claims 10 and 11; “a determination means” in claims 10 and 11 are lacking corresponding structure in the disclosure.
The dependent claims are also rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “a temporary destination setting means” in claim 1; “an automated driving control means” in claim 1; “an acquisition means” in claim 6, 10, and 11; “a change means” in claim 9; “a calculation means” in claims 10 and 11; “a determination means” in claims 10 and 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 12 recite the limitations “sets a temporary destination which functions as a temporary destination until a true destination, which is a true destination of a moving object capable of automated driving, is set based on movement history information of a user boarding the moving object” which is indefinite. ¶0025 of the disclosure states “the true destination based on the past movement history information of the user” and ¶0030 states “based on the movement history information, the control unit 211 sets, as the temporary destination”, however, it is unclear whether it is the temporary destination and/or the true 
 
Regarding claim 5, the phrase "likely" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Consequently, the dependents claims are rejected as well due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20170016738 by Sakuma (Sakuma hereafter) in view of US20180224852 by Tanahashi (Tanahashi hereafter).

RE claims 1 and 12: 
Sakuma discloses an automated driving control device and method, comprising: 
a temporary destination setting means that sets a temporary destination which functions as a temporary destination until a true destination, which is a true destination of a moving object capable of automated driving (a temporary destination E is set as shown in fig. 9-10 until a final/true destination G3 for an autonomous vehicle C which is moving object, see at least ¶0048-0051); and 
an automated driving control means that starts automated driving of the moving object toward the temporary destination before the true destination is set (¶0051: “autonomous vehicle C is controlled by the controller 2 to start autonomous driving to autonomously drive along the driving route F1 to the determined provisional destination E”… which is before final/true destination G3 per fig. 10).
Sakuma does not explicitly disclose the temporary destination is set based on movement history information of a user boarding the moving object.
	In the same field of endeavor, Tanahashi teaches the temporary destination is set based on movement history information of a user boarding the moving object (see at least ¶0083-0085: The 
Accordingly, from the teaching of Tanahashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma to include the technique of using user travel history for providing provisional destination in order to enhance user experience for an authorized person while preventing theft or unauthorized usage of the vehicle (¶0074).

RE claim 2:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1.  Tanahashi further teaches wherein the temporary destination setting means selects the temporary destination from points that are located within a predetermined range from a current point (¶0081: “the temporary destination setter F4 may set the temporary destination to a position on a nearby road that is reachable in a minimum travel time or via a shortest travel distance from the current vehicle position…” that means the predetermined range is nearby which corresponds to minimum time or distance)
and that the user has visited or passed in the past (¶0084: candidate temporary destination shown in fig. 5 are determine/selected from at least 3 points/positions from past travel history).
Accordingly, from the teaching of Tanahashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma to include the technique of using user travel history for providing provisional destination points nearby a current location in order to enhance user experience for an authorized person while preventing theft or unauthorized usage of the vehicle (¶0074).

RE claim 3:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 2. Tanahashi further teaches wherein the temporary destination setting means selects the temporary destination from the points that are located within the predetermined range from the current point and that the user has visited or passed most frequently in the past (using temporary destination selection screen of fig. 5, user can select one of three nearby temporary destination point from frequently travelled history… see at least ¶0074 and ¶0084-0085).
Accordingly, from the teaching of Tanahashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma to include the technique of using user travel history for providing provisional destination in order to enhance user experience for an authorized person while preventing theft or unauthorized usage of the vehicle (¶0074).

RE claim 4:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. Tanahashi further teaches wherein the temporary destination setting unit sets, as the temporary destination, a point that the user has passed most frequently among the points that the user has passed while moving from a current position (¶0085: “temporary destination may be set to a safe area along the frequently/most-traveled road”… which means the safe area is the most frequently passed point that is selected among other points as shown in fig. 5).
Accordingly, from the teaching of Tanahashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma 

RE claim 5:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. Sakuma further discloses wherein the temporary destination setting means sets a point presumed to be a point that the user is likely to visit as the temporary destination (see fig. 11: User navigates to Point E which is the set temporary destination using autonomous vehicle C and route F1 per ¶0049-0052).
Tanahashi also teaches wherein the temporary destination setting means sets a point presumed to be a point that the user is likely to visit as the temporary destination (¶0084-0085: selected position from history as shown in fig. 5 correspond to a point user might travel).
Accordingly, from the teaching of Tanahashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma to include the technique of using user travel history for providing provisional destination in order to enhance user experience for an authorized person while preventing theft or unauthorized usage of the vehicle (¶0074).

RE claim 7:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. Sakuma further discloses wherein the automated driving control means switches from automated driving toward the temporary destination to automated driving toward the true 

RE claim 8:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1.
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. Tanahashi further teaches wherein the temporary destination setting means sets the temporary destination based on the movement history information and a direction in which the moving object moves from the current position and which is designated by a user boarding the moving object (¶0084-0087: user selects a position as shown in fig. 5 which derived from past travel history for auto-drive as temporary destination on a travel route/direction).
Accordingly, from the teaching of Tanahashi, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma to include the technique of using user travel history for providing provisional destination and direction for the user in order to enhance user experience for an authorized person while preventing theft or unauthorized usage of the vehicle (¶0074).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Tanahashi and further in view US20110238289 by Lehmann (Lehmann hereafter).

RE claim 6,
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. 
Sakuma in view of Tanahashi do not explicitly disclose further comprising: an acquisition means that acquires current environmental information which is information relating to at least one of current weather conditions and temperature, wherein the movement history information includes past environmental information which is information relating to at least one of the points that the user has visited or passed in the past and weather conditions or temperature at the past time, and the temporary destination setting means sets the temporary destination based on the current environmental information acquired by the acquisition means and the movement history information including the past environmental information.
In the same field of endeavor, Lehmann teaches further comprising: an acquisition means that acquires current environmental information which is information relating to at least one of current weather conditions and temperature (¶0034: external data can be current weather data; see weather at start time in table 1 on ¶0106), 
wherein the movement history information includes past environmental information which is information relating to at least one of the points that the user has visited or passed in the past and weather conditions or temperature at the past time (¶0107: “the trip history comprises 100 trip data objects of trips having been started when the weather was sunny, whereof 80 trip data objects comprised the destination "A", 15 trip data objects comprised the destination "B" and 5 trip data objects comprised the destination "C"; also see tables 1-3 on pgs. 11-12), and 
the temporary destination setting means sets the temporary destination based on the current environmental information acquired by the acquisition means and the movement history information including the past environmental information (sunny route 405 route is chosen in case 
Accordingly, from the teaching of Lehmann, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma in view of Tanahashi to include the technique of using current and past weather to select a temporary destination in order to improve user experience by enhancing operation process for tedious and time consuming tasks (¶0004).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Tanahashi and further in view US20180364058 by Hisano (Hisano hereafter).

RE claim 9: 
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1.
Sakuma in view of Tanahashi do not explicitly disclose further comprising: a change means that changes a branch point to the temporary destination when the branch point exists on a route to the temporary destination (¶0054:“a case where a plurality of branch points are present before arriving at a provisional destination. In such a case, each of the branch points is designated as a first provisional destination”, also shown in fig.5).
In the same field of endeavor, Hisano teachers further comprising: a change means that changes a branch point to the temporary destination when the branch point exists on a route to the temporary destination (¶0054:“a case where a plurality of branch points are present before arriving 
Accordingly, from the teaching of Hisano, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma in view of Tanahashi to include the technique of using a branch point on the route as a temporary destination in order to optimize navigation by avoid outbreak event such as interruption by another vehicle, pedestrian's running out, or unexpected accident, thereby making traveling safer for a user (¶0008).

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Tanahashi and further in view of US20190011918 by Son (Son hereafter).

Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. Tanahashi further teaches comprising: a calculation means that require time for arrival until the moving object arrives at the temporary destination (¶0081: a minimum travel time is used for reaching the temporary destination); 
an acquisition means that acquires required input time until the user boarding the moving object completes the input of the true destination (¶0119: a variable amount of time is set for route confirmation per  S206 to s209 until destination is entered; also shown in fig. 9) and 
a determination means that determines whether the user completes the input of the true destination before the moving object arrives at the temporary destination based on the required time for arrival and the required input time (see fig. 9: using output of route confirmation process of steps S206 to S209 as YES or NO), wherein when the determination means determines that the user completes 
Sakuma in view of Tanahashi do not necessary disclose calculates the required time for arrival that is taught by Tanahashi (Tanahashi taught using minimum travel time for reaching temporary destination).
Son teaches a calculation means that calculates the required time for arrival (see fig. 14, ¶0480-0493: calculate required time (i.e. 10, 15, and 20 minutes per fig. 14) for recommend POIs as destination based on user preferences)
Accordingly, from the teaching of Son, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Sakuma in view of Tanahashi to include the technique of using calculated required time for arrival in order to enhance the user's driving convenience and safety to make travelling more enjoyable for a user (¶0004).


RE claim 11:
Sakuma in view of Tanahashi disclose the automated driving control device according to claim 1. Tanahashi further teaches comprising: a calculation means that require time for arrival until the moving object arrives at the temporary destination (¶0081: a minimum travel time is used for reaching the temporary destination); 
an acquisition means that acquires required input time until the user boarding the moving object completes the input of the true destination (¶0119: a variable amount of time is set for route confirmation per  S206 to s209 until destination is entered; also shown in the process of  fig. 9); and a determination means that determines whether the user completes input of the true destination before the moving object that is in the automated driving toward the temporary destination arrives at the temporary destination based on the required time for arrival and the required input time (see fig. 9: using output of route confirmation process of steps S206 to S209 as YES or NO), wherein when the determination means determines that the input of the true destination by the user is not completed before the moving object arrives at the temporary destination during the automated driving, the automated driving control means puts the moving object in a predetermined range of the temporary destination (when the input time passed and the route is not confirmed, the vehicle travel to safe area and stop which corresponds to a predetermined range of the temporary destination, else the vehicle resumes traveling, see fig.9 steps s206-s213  and ¶0115 and ¶0125).
Sakuma in view of Tanahashi do not necessary disclose calculates the required time for arrival that is taught by Tanahashi (Tanahashi taught minimum travel time for reaching temporary destination).
Son teaches a calculation means that calculates the required time for arrival (see fig. 14, ¶0480-0493: calculate required time (i.e. 10, 15, and 20 minutes per fig. 14) for recommend POIs as destination based on user preferences)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujiwara (JP2017102787) teaches automatic drive control support device and automatic drive control support method.
Mizuno (JP2008175763) teaches information notification device for vehicle.
Terada (US20070156331) teaches a navigation device

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
                                                                                                                                                                                           /RACHID BENDIDI/Primary Examiner, Art Unit 3667